DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  December 15, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., (US 2019/0036147, provided on IDS 08/19/2021), further in view of Yoshida et al., (US 20020102464), and further in view of  Adachi et al. (US 6761945).  
Regarding claims 1, 4 and 20 Yuan discloses a hybrid aqueous rechargeable battery, the battery comprises a positive electrode and a negative electrode, wherein the positive electrode and the negative electrode are in aqueous electrolytes with different pH’s respectively [0007]. Examiner notes the aqueous electrolyte for the negative electrode side reads on the claimed first electrolyte, and the aqueous electrolyte for the positive electrode side reads on the claimed second electrolyte.  The aqueous electrolytes for the respective positive and negative electrodes (first and second electrolyte) have different pH’s, therefore the compositions of the first electrolyte differ from the composition of the second electrolyte. 
Yuan further discloses the electrolyte on the negative electrode side  is a mixture of the aqueous solution electrolyte (first electrolyte)  and a hydrogel electrolyte, wherein the aqueous solution or the hydrogel may comprise lithium salt, potassium salt, sodium salt and are soluble in water ([0010];[0025]). The electrolyte on the positive electrode side is a mixture of the aqueous solution electrolyte (second electrolyte) and a hydrogel electrolyte comprising a lithium salt, sodium solution ([0027]). 
The negative electrode is in the aqueous electrolyte (mixture of the aqueous solution electrolyte (first electrolyte) and a hydrogel electrolyte) on the negative electrode side and the positive electrode is in the aqueous electrolyte (mixture of the aqueous solution electrolyte (second electrolyte) and an hydrogel electrolyte) on the positive electrode side, therefore at least one of the negative electrode and the positive electrode overlaps at least a part of the hydrogel electrolyte.
Yuan does not disclose a hydrogel electrolyte comprising a gel having a chemically cross-linked structure and the hydrogel electrolyte comprises a chemical gel having a structure in which a water-soluble polysaccharide is cross-linked by an epoxy compound or an isocyanate compound. 
Yoshida, in analogous art, discloses a polymer gel electrolyte for secondary cells which is composed of a matrix polymer and an electrolyte solution containing both a plasticizer with at least two carbonate structures on the molecule and an electrolyte salt. The use of such polymer gel electrolyte it is possible to obtain high performance secondary cells which have fire retardance, high ionic conductivity at ambient and low temperatures [0013].  Yoshida further discloses for the polymer gel electrolyte the matrix polymer is a polymeric material having an interpenetrating network structure or a semi-interpenetrating network structure, especially one composed of a hydroxyalkyl polysaccharide in combination with a cross linkable functional group bearing compound [0025].  Yoshida further discloses as the cross linkable functional group bearing compound an epoxy group and/ or an isocyanate group can be used ([0238]-[0240]). Examiner notes that polysaccharide is a water-soluble compound.(CLAIM  4)  
It would have been obvious to one having ordinary skill in the art to replace the gel electrolyte of modified Yuan with the polymer gel electrolyte of Yoshida in order to increase the battery performance. Therefore, modified Yuan discloses a polymer gel electrolyte (hydrogel electrolyte) comprising a gel having a chemically cross-linked structure and the hydrogel electrolyte comprises a chemical gel having a structure in which a water-soluble polysaccharide is cross-linked by an epoxy compound or an isocyanate compound. 
Modified Yuan does not disclose the hydrogel electrolyte has a bag-shape and wraps at least one of the negative electrode and the positive electrode.  Adachi disclose an electrolyte tank formed as a bag-shaped flexible container (col.2/L766). It may be effective to manufacture a tank of such  a three-dimensional  shape that confirms to the accommodating space in advance. It  may preferable  that  the tank is manufactured as an envelope like bag body, the tank is bent to a prescribed shape  to enable effective use of the space, as in the case where the tank is formed in a shape corresponding to the accommodating space (col.3/L11-20).  Adachi further discloses an electrolyte tank 20 structured  as a bag shaped flexible (fabric) container which can be made compact and facilitates moving (col.5/L35-40).   It would have been obvious to one having ordinary skill in the art to have the hydrogel electrolyte of modified Yuan  be bag shaped and wraps at least one of the negative electrode and the positive electrode  (Yuan discloses the negative or positive electrodes are encompassed/enclosed  by the electrolyte)  and is in the form of a container that contains at least one of the positive and negative electrodes, in order to  use an electrolyte that is compact  therefore having a battery with lower weight therefore improving battery density and to use an electrolyte that is able to conform to the shape of the accommodating  space  (electrode) as taught by Adachi. (CLAIMS 1, 4 and 20) 
Regarding claim 2, modified Yuan discloses all of the limitations as set forth above in claim 1. Modified Yuan further discloses the electrolyte on the negative electrode side is a mixture of the aqueous solution electrolyte (first aqueous electrolyte) and a hydrogel electrolyte ([0010];[0025]). The electrolyte on the positive electrode side is a mixture of the aqueous solution electrolyte (second aqueous electrolyte) and a hydrogel electrolyte ([0027]). The respective first and second aqueous solution electrolytes are mixed with respective hydrogel electrolytes, and therefore the hydrogel comprises at least a part of the first electrolyte and the second electrolyte. (CLAIM 2 )
Regarding claim 3, modified Yuan discloses all of the limitations as set forth above in claim 1. Modified Yuan further discloses a separator to separate the electrolytes with different pH’s from each other [0016]. Modified Yuan does not disclose the separator has an air permeability coefficient of                                 
                                    1
                                     
                                    ×
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            13
                                        
                                    
                                    m
                                
                            2 or less, however air permeability is how easily air/gas can be passed through a given fabric. Modified Yuan uses a separator to separate the two different electrolytes from one another. In an effort to optimize the role of the separator it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of the separator has an air permeability coefficient of                                 
                                    1
                                     
                                    ×
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            13
                                        
                                    
                                    m
                                
                            2 or less, to ensure that the two different electrolytes do not mix and are separated/isolated from one another.  (CLAIM 3)
Regarding claim 5, modified Yuan discloses all of the limitations as set forth above in claim 1. Modified Yuan further discloses the electrolyte on the negative electrode side is a mixture of the aqueous solution electrolyte (first electrolyte) and a hydrogel electrolyte, wherein the aqueous solution or the hydrogel may comprise lithium salt, potassium salt, and sodium salt ([0010];[0025]). (CLAIM 5)
Regarding claim 6 and 16, modified Yuan discloses all of the limitations as set forth above in claim 1.  Modified Yuan further discloses the electrolyte on the negative electrode side is a mixture of the aqueous solution electrolyte (first electrolyte) and a hydrogel electrolyte (first hydrogel electrolyte) ([0010];[0025]). The negative electrode is in the aqueous electrolyte (mixture of the aqueous solution electrolyte (first electrolyte) and an hydrogel electrolyte (first hydrogel electrolyte)) on the negative electrode side, therefore at least  a part of the first hydrogel electrolyte overlapping the  negative electrode and  the first hydrogel electrolyte comprises the first electrolyte.  (CLAIM 6 and 16 )
Regarding claims 7, 17 and 18, modified Yuan discloses all of the limitations as set forth above in claims 1 and 16. Yuan further discloses the electrolyte on the positive electrode side is a mixture of the aqueous solution electrolyte (first electrolyte) and a hydrogel electrolyte (second hydrogel electrolyte) ([0027]). The positive electrode is in the aqueous electrolyte (mixture of the aqueous solution electrolyte (second electrolyte) and an hydrogel electrolyte (second hydrogel electrolyte) ) on the positive electrode side, and therefore at least part  of the second hydrogel electrolyte overlapping the negative electrode and the second hydrogel electrolyte comprises the first electrolyte. (CLAIMS 7, 17 and 18)
Regarding claim 9, modified Yuan discloses all of the limitations as set forth above in claim 1.  Modified Yuan discloses the positive electrode material may be a positive electrode material capable of reversibly intercalating and deintercalating metal ions Li + , including , for example , LiCoO2 , LiNiO2 , LiMn2O4 , LiFePO4 , LiFeSO4F [0013], the positive electrode material is  LiMn2O4 [0046]. Modified Yuan does not disclose the positive electrode active material comprising a compound having a lithium ion insertion/extraction potential of 2.5 V (vs. Li/Li+) to 5.5V (vs. Li/Li+) with respect to a potential based on metal lithium. However, the positive electrode active material comprises a lithium manganese composite oxide which is the same as the positive electrode active material at pg. 40, lines 19-22 of the instant specification.  Therefore, the positive electrode active material inherently discloses these limitations because modified Yuan uses the same positive electrode active material as the applicant. The lithium ion insertion/extraction potential of the positive electrode active material is expected to be the same as the instant invention given that the materials used are the same, absent any evidence to the contrary.   In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIM 9)
Regarding claim 19, modified Yuan further discloses the electrolyte on the negative electrode side is a mixture of the aqueous solution electrolyte (first electrolyte)  and an hydrogel electrolyte, wherein the aqueous solution or the hydrogel may comprise lithium salt, potassium salt, sodium salt and are soluble in water  (aqueous solvent) ([0010];[0025]) . The electrolyte on the positive electrode side is a mixture of the aqueous solution electrolyte (second electrolyte) and an hydrogel electrolyte comprising a lithium salt, sodium solution, and are all soluble in water  (aqueous solvent)([0011];[0027]).  (CLAIM 19)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., (US 2019/0036147, provided on IDS 08/19/2021 ), further in view of Yoshida et al., (US 20020102464), and further in view of  Adachi et al. (US 6761945), as applied to claim 1 above, and further in view of Taeda et al., (US 20170077552).
Regarding claim 8, modified Yuan discloses all of the limitations as set forth above in claim 1. Modified Yuan does not disclose the negative electrode comprises a negative electrode active material, the negative electrode active material comprising a compound having a lithium ion insertion/extraction potential of 1 V (vs. Li/Li+) to 3 (vs. Li/Li+) with respect to potential based on metal lithium. Taeda discloses an electrolyte solution for a secondary battery [0014], the battery includes a first electrolyte solution, and a second electrolyte solution ([0103];[0106]). Taeda further disclose the electrolyte solution is a gel electrolyte [0217].  Taeda discloses a lithium containing metal oxide material to be used as the negative electrode active material that can occlude and release lithium. In order to achieve good high current density charge and discharge characteristics, materials containing titanium and lithium are preferred, lithium titanium composite oxides are more preferred [0288]. 
 It would have been obvious to one having ordinary skill in the art to replace the negative electrode active material of modified Yuan with a lithium titanium composite oxide in order to achieve a battery with good high current density charge and discharge characteristics as taught by Taeda at [0288].  Therefore, modified Yuan further disclose the negative electrode active material comprises lithium titanium oxide. 
The negative active material comprises lithium titanium oxide which is the same as the negative active material at pg. 34, lines 1-5 of the instant specification.  Therefore, the negative active material inherently discloses these limitations because modified Yuan uses the same negative active material as the applicant. The lithium ion insertion/extraction potential of the negative electrode active material is expected to be the same as the instant invention given that the materials used are the same, absent any evidence to the contrary.   
In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIM 8)
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., (US 2019/0036147, provided on IDS 08/19/2021), further in view of Yoshida et al., (US 20020102464), as applied to claim 1 above, and further in view of  Inagaki et al., (US 20140287285). 
Regarding claims 10-15, modified Yuan discloses all of the limitations as set forth above in claim 1. Modified Yuan does not disclose the secondary battery is used in a battery pack and is connected in series and/or in parallel with a plurality of secondary batteries.  Modified Yuan does not disclose the battery pack comprises an external power distribution terminal and a protective circuit and the battery pack is used in a vehicle, which comprises a mechanism configures to convert kinetic energy of the vehicle into regenerative energy. 
Inagaki discloses a vehicle comprising a battery pack where a plurality of unit cells are contained in the battery pack, each of the unit cells is electrically connected in series or in parallel ([0135]/[0147]). Inagaki further discloses a protective circuit and an energizing terminal to an external instrument are mounted on the printed wiring board [0138]. See figure 6 thee battery pack is included in a stationary power supply.  Inagaki further discloses the kinetic energy of the vehicle is converted so as to be regenerated as electric power ([0148]-[0150]). 
It would have been obvious to one having ordinary skill in the art to have the secondary battery of modified Yuan be combined in parallel and/or in series with a plurality of secondary batteries to form a battery pack for a vehicle because Inagaki teaches that is it is common for a secondary batteries to be combined in series and/or in parallel to form a larger battery to be used in a vehicle.(CLAIMS 10 and 12)
It would have been obvious to one having ordinary skill in the art to add the stationary power supply, the protective circuit and energizing terminal to the battery pack of modified Yuan in order to protect the battery when used in a vehicle as taught by Inagaki at [0138].  (CLAIMS 11 and 15)
It would have been obvious to one having ordinary skill in the art to have the battery pack of modified Yuan be used in a vehicle (hybrid vehicle) that can covert kinetic energy of the vehicle into regenerative  energy  as taught by Inagaki at [00148] for the use of secondary batteries in a hybrid vehicle .  (CLAIMS 13 and 14)
Response to Arguments
Applicant’s arguments, filed December 15, 2021 , with respect to the rejections of claims 1-7, 9 and 16-19  under 35 U.S.C. 103 as being unpatentable over Yuan et al, further in view of Yoshida et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of   Adachi et al. (US 6761945).  
Yuan discloses a negative electrode in a hydrogel electrolyte  [0022];[0025],  and a positive electrode in a hydrogel electrolyte [0022];[0027]. Yoshida teaches the enhanced battery performance advantages  when using a cross linked polymer in a hydrogel electrolyte [0013].    Adachi teaches the advantaged of a bag shaped electrolyte (col.2/L66). It would have been obvious  to one having ordinary skill in the art to have the hydrogel electrolytes of modified Yuan have a bag shape, in order to use a compact electrolyte therefore decreases the battery weight and improving the battery density.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722